Citation Nr: 1030999	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 15, 2007, 
for the award of service connection for residuals of a right 
lower extremity cold injury.

2.  Entitlement to an effective date prior to August 15, 2007, 
for the award of service connection for residuals of a left lower 
extremity cold injury.

3.  Entitlement to an effective date prior to August 15, 2007, 
for the award of service connection for residuals of a right 
upper extremity cold injury.

4.  Entitlement to an effective date prior to August 15, 2007, 
for the award of service connection for residuals of a left upper 
extremity cold injury.

5.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mood disorder and depression, to include as 
secondary to service-connected TBI residuals.

7.  Entitlement to service connection for cataracts of both eyes, 
to include as secondary to service-connected TBI residuals.

8.  Entitlement to service connection for peripheral neuropathy 
of bilateral lower extremities, to include as secondary to 
service-connected cold injury residuals and/or in-service 
herbicide exposure.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from July 1956 to May 1974.

The matters on appeal come before the Board from rating decisions 
rendered in April 2007 and April 2008 of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO.  A transcript of that hearing is also associated with the 
claims folder.

With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, the Board notes that the RO 
originally adjudicated the issue as entitlement to service 
connection for mood disorder.  However, during the course of the 
appeal, the medical evidence revealed various diagnoses of 
acquired psychiatric disorders, to include mood disorder, major 
depressive disorder, and depression.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, 
the Board has recharacterized the issue as shown on the first 
page of this decision and acknowledges that such description 
includes a claim of entitlement to service connection for all 
currently diagnosed acquired psychiatric disorders.

The issues of entitlement to an evaluation in excess of 50 
percent for TBI residuals, entitlement to service connection for 
an acquired psychiatric disorder (claimed as depression and mood 
disorder, to include as secondary to service-connected TBI 
residuals), entitlement to service connection for cataracts of 
both eyes (to include as secondary to service-connected TBI 
residuals), entitlement to service connection for peripheral 
neuropathy of bilateral lower extremities (to include as 
secondary to service-connected cold injury residuals and/or in-
service herbicide exposure), and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.





FINDING OF FACT

On the record at the December 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran requested 
that his appeal with regard to the issues of entitlement to an 
effective date prior to August 15, 2007, for the award of service 
connection for residuals of right and left lower extremity cold 
injuries and for residuals of right and left upper extremity cold 
injuries be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue 
of entitlement to an effective date prior to August 15, 2007, for 
the award of service connection for residuals of a right lower 
extremity cold injury, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal regarding the issue 
of entitlement to an effective date prior to August 15, 2007, for 
the award of service connection for residuals of a left lower 
extremity cold injury, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal regarding the issue 
of entitlement to an effective date prior to August 15, 2007, for 
the award of service connection for residuals of a right upper 
extremity cold injury, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of the appeal regarding the issue 
of entitlement to an effective date prior to August 15, 2007, for 
the award of service connection for residuals of a left upper 
extremity cold injury, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2009).  

In this case, the Veteran expressly withdrew his appeal regarding 
the issues of entitlement to an effective date prior to August 
15, 2007, for the award of service connection for residuals of 
right and left lower extremity cold injuries and for residuals of 
right and left upper extremity cold injuries on the record during 
his December 2009 Board hearing.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these matters.


ORDER

The appeal as to the issue of entitlement to an effective date 
prior to August 15, 2007, for the award of service connection for 
residuals of a right lower extremity cold injury is dismissed.

The appeal as to the issue of entitlement to an effective date 
prior to August 15, 2007, for the award of service connection for 
residuals of a left lower extremity cold injury is dismissed.

The appeal as to the issue of entitlement to an effective date 
prior to August 15, 2007, for the award of service connection for 
residuals of a right upper extremity cold injury is dismissed.

The appeal as to the issue of entitlement to an effective date 
prior to August 15, 2007, for the award of service connection for 
residuals of a left upper extremity cold injury is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an evaluation in 
excess of 50 percent for TBI residuals, entitlement to service 
connection for an acquired psychiatric disorder (claimed as 
depression and mood disorder, to include as secondary to service-
connected TBI residuals), entitlement to service connection for 
cataracts of both eyes (to include as secondary to service-
connected TBI residuals), entitlement to service connection for 
peripheral neuropathy of bilateral lower extremities (to include 
as secondary to service-connected cold injury residuals and/or 
in-service herbicide exposure), and entitlement to a TDIU rating 
is warranted. 

As an initial matter, the Veteran is seeking an increased rating 
for his TBI residuals (previously characterized as concussion 
with residual headaches), currently rated as 50 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2009).

During the pendency of this appeal, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule that 
addresses neurological conditions and convulsive disorders.  The 
effect of this action is to provide detailed and updated criteria 
for evaluating residuals of traumatic brain injury (TBI).  These 
amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 
are effective October 23, 2008.  Schedule for Rating 
Disabilities; Evaluation of Residuals of Traumatic Brain Injury 
(TBI), 73 Fed. Reg. 54,693 (September 28, 2008).  

The Board notes that the Veteran last had a VA examination 
evaluating his service-connected TBI residuals in May 2009.  
During his December 2009 hearing, the Veteran reported that this 
disability had recently increased in severity with symptoms 
including disorientation, incoordination, and memory problems 
requiring a VA treatment provider to prescribe stronger 
medications for treatment.  VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the AMC/RO should 
arrange for the Veteran to undergo a VA examination at an 
appropriate VA medical facility to determine the current nature 
and severity of his service-connected TBI residuals as well as 
separate the manifestations of that disability from those 
resulting from any nonservice-related TBI.  VA treatment notes 
dated in May 2007 detailed that the Veteran reported suffering 
from a recent closed head trauma after falling in a creek and 
striking his head.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
see also Mittleider v. West, 11 Vet. App. 181 (1998).

In addition, the Veteran has asserted that his claimed bilateral 
cataracts and depression are secondary to his service-connected 
TBI residuals.  He has also asserted that his claimed peripheral 
neuropathy is secondary to his service-connected cold injury 
residuals and/or in-service herbicide exposure.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2009).  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence of aggravation 
unless the underlying condition worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
Acute and subacute peripheral neuropathy shall be service 
connected if the Veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the Republic 
of Vietnam from March 1968 to March 1969 and from October 1970 to 
August 1971 during active service.  The Veteran's claimed 
disability, peripheral neuropathy of the bilateral lower 
extremities, is not classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) 
(2009).  However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In this case, the Veteran has been awarded entitlement to service 
connection for TBI and cold injury residuals.  VA treatment 
records detailed findings of bilateral cataracts, mood disorder 
not otherwise specified (NOS), depression, major depressive 
disorder, leg weakness/parathesia/numbness/pain, and neuropathy.  
In a January 2008 cold injury examination report, the examiner 
indicated that the Veteran did not exhibit any symptoms of 
peripheral neuropathy of the lower extremities and had no sensory 
loss on monofilament testing.  

In a January 2008 VA mental examination report, the examiner 
diagnosed depressive disorder NOS, noting that its etiology was 
unclear.  While he did not find that the depression related 
specifically to the Veteran's concussion with headaches, the 
examiner opined that his head pain was part of it.  In a May 2008 
addendum, the same examiner indicated that there was simply no 
evidence to attribute the Veteran's depression to any single 
specific factor.  

In an April 2009 VA mental examination report, the examiner 
diagnosed recurrent depressive disorder secondary to military 
service.  However, the examiner further opined that he could not 
resolve whether the Veteran's depression was related to his head 
injury without resorting to mere speculation.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  To that end, the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In light of the cumulative record discussed above, a remand is 
needed in order to obtain an examination(s) of the Veteran and 
opinions as to whether the Veteran's service-connected TBI 
residuals caused or aggravated his claimed bilateral cataracts 
and/or acquired psychiatric disorder, as to whether his service-
connected cold injury residuals caused or aggravated his claimed 
peripheral neuropathy of the bilateral lower extremities, and as 
to whether his claimed peripheral neuropathy was incurred as a 
result of in-service herbicide exposure.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Veteran also seeks entitlement to a TDIU rating, as he 
contends his service-connected disabilities render him 
unemployable.  A review of the record reveals that the Veteran is 
presently service-connected and in receipt of a 50 percent 
disability rating for TBI residuals and four separate 10 percent 
disability ratings for cold injury residuals of the bilateral 
upper and lower extremities with degenerative arthritis.  An 
October 2008 VA treatment provider listed the Veteran as 
voluntarily unemployed.  During the December 2009 hearing, the 
Veteran reported that he had not worked in 15 years and that he 
cares for and sells horses as a source of income.  

The AMC/RO should make a second attempt to obtain records from 
the company clearly identified as the holder of records from 
Veteran's last known employment in a July 2009 statement of 
record.  In addition, the Board has determined that a medical 
opinion based on review of the complete record concerning whether 
the Veteran's service-connected disabilities, alone, render him 
unable to obtain or retain substantially gainful employment would 
also be helpful in assessing whether the Veteran is entitled to 
the assignment of a TDIU rating.  38 C.F.R. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The claims file reflects that the Veteran has received VA medical 
treatment from the VA Medical Center in Little Rock, Arkansas (VA 
Central Arkansas Healthcare System); however, as the claims file 
only includes outpatient and inpatient treatment records from 
that provider dated up to September 2009, any additional records 
from that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Relevant to the secondary aspect of the Veteran's claim of 
entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, the Board notes that he has not 
been provided with proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this regard, the Board notes 
that the VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  As the 
Veteran was not provided with notice of the information and 
evidence necessary to establish his claim on a secondary basis, 
i.e., as secondary to service-connected cold injury residuals, a 
remand is necessary to provide the Veteran with proper VCAA 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for peripheral neuropathy 
of the bilateral lower extremities on a 
secondary basis, i.e., as secondary to 
service-connected cold injury residuals.

2.  Obtain VA clinical records pertaining to 
the Veteran's claimed bilateral cataracts, 
peripheral neuropathy, and acquired 
psychiatric disorder as well as his service-
connected TBI residuals from the Little Rock 
VAMC (VA Central Arkansas Healthcare System) 
for the period from September 2009 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The AMC/RO should request that the 
company/individual who holds the records 
concerning the Veteran's last known 
employment at Earnest Investments LLC 
Trucking and Construction, identified as 
Martin Marietta of Hope, Arkansas, in a July 
2009 statement of record, complete a VA Form 
4192 (Request for Employment Information in 
Connection with Claim for Benefits).  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA medical examination to 
determine the current nature and severity of 
his service-connected TBI residuals 
(previously characterized as concussion with 
residual headaches).  The examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet 
for Traumatic Brain Injury Examination, 
revised on May 25, 2010.

The Veteran's claims folder must be made 
available to the medical professional for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All indicated tests and studies 
are to be performed.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should also be 
set forth in the examination report.  In 
doing so, the examiner should acknowledge and 
discuss the VA treatment records showing an 
additional head injury in May 2007.  The 
examiner is also requested, if possible, to 
determine and specifically list all symptoms 
experienced by the Veteran that are 
attributable to his service-connected TBI and 
which, if any, are attributable to any other 
diagnosed, nonservice-connected head injury.  
The examiner is also to indicate whether it 
is as least as likely as not (50 percent 
probability or greater) that the Veteran's 
service-connected disabilities alone would 
preclude his obtaining and retaining 
substantially gainful employment.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA medical examination 
to determine the nature and etiology of his 
claimed peripheral neuropathy of the 
bilateral lower extremities.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
examiner is requested to provide an opinion 
as to whether it is as least as likely as not 
(50 percent probability or greater) that any 
diagnosed peripheral neuropathy of the 
bilateral lower extremities was caused or 
aggravated by his service-connected cold 
injury residuals.  If the examiner determines 
that a there has been aggravation as a result 
of the cold injury residuals, the examiner 
should report the baseline level of severity 
of the peripheral neuropathy prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  In doing so, the examiner 
should acknowledge and discuss the Veteran's 
statements as to nexus and continuity of 
symptomatology.  The examiner is also 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
peripheral neuropathy of the bilateral lower 
extremities is etiologically related to his 
period of active service, to include in-
service herbicide exposure.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

6.  After all outstanding records have been 
associated with the claims file, a VA medical 
opinion should be obtained in order to 
clarify the nature and etiology of his 
claimed acquired psychiatric disorder, 
diagnosed as major depressive disorder as 
well as mood disorder.  Prior to drafting the 
opinion, the claims folder and a copy of this 
remand must be made available to the examiner 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
examiner is requested to provide an opinion 
as to whether it is as least as likely as not 
(50 percent probability or greater) that any 
diagnosed psychiatric disorder was caused or 
aggravated by his service-connected TBI 
residuals.  If the examiner determines that a 
there has been aggravation as a result of the 
TBI residuals, the examiner should report the 
baseline level of severity of the psychiatric 
disorder prior to the onset of aggravation, 
or by the earliest medical evidence created 
at any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of severity.  
In doing so, the examiner should acknowledge 
and discuss the Veteran's statements as to 
nexus and continuity of symptomatology.     

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

7.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA medical examination 
to determine the nature and etiology of his 
claimed bilateral cataracts.  All indicated 
tests and studies are to be performed.  Prior 
to the examination, the claims folder and a 
copy of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.

Based on a review of the claims folder and 
utilizing sound medical principles, the 
appropriate examiner is requested to provide 
an opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed bilateral 
cataracts were caused or aggravated by his 
service-connected TBI residuals.  If the 
examiner determines that a there has been 
aggravation as a result of the TBI residuals, 
the examiner should report the baseline level 
of severity of the bilateral cataracts prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity.  In doing so, the 
examiner should acknowledge and discuss the 
Veteran's statements as to nexus and 
continuity of symptomatology.     

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

8.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence added to 
the record since the October 2009 
supplemental statement of the case as well as 
discussion and correct application of the old 
and revised TBI regulations.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


